DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “where the second layer also comprises a surface texture; where the surface texture comprises a plurality of identical patterns” in lines 1-2.  The claim is not clear as claim 1 also recites “a surface texture.”  The Examiner notes the claim was considered for examination purposes as reciting “where the second layer also 
Claim 4 recites the limitation “the second surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the first surface” in line 9.  That recitation is confusing.  The Examiner notes the claim was considered for examination purposes as reciting “the second surface.”
Claim 5 recites “a distance between features is varied to change the surface energy of the first layer as well as the adhesion between the first layer and the second layer.”  The phrase “is varied” in the recitation is not clear.  It is not clear whether the distance between the features varies within the pattern or within the first layer.
Claim 6 recites “a size of the features is varied to change the surface energy of the first layer as well as the adhesion between the first layer and the second layer.”  The phrase “is varied” within the claim recitation is not clear.  It is not clear whether the size of the features is varied within the pattern or within the first layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being patentable over Mayers et al. (US 2011/0171430 A1) (“Mayers”), in view of Brennan et al. (US 7143709 B2) (“Brennan”).
With respect to claim 1, Mayers discloses a multilayered article comprising a first layer having a surface texture on a first surface and a second layer contacting the surface texture on the first layer (0008), where the surface texture comprises a plurality of identical patterns – e.g. patterns formed by elements 114 (0008, 0057, Figs. 1A-1B), each pattern being defined by a plurality of spaced apart features attached to the first surface (0057, 0071, Figs. 2H and 5), at least one spaced apart feature having a dimension of about 1µm to about 500 µm, which is a vertical dimension, or about 1 µm to about 100 µm (0018), or 500 nm to about 500 µm (0068) which is a lateral dimension of base portions (0018).  The ranges of the dimensions are within the claimed range.  The plurality of spaced apart features are represented by a periodic function (0008).  An average spacing between adjacent spaced apart features is 2 times radius of the features on the first surface (0142); the range of the spacing overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Mayers is silent with respect to the plurality of features each having at least one neighboring feature having a substantially different geometry, each pattern having at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern.  Brennan discloses an article comprising a first layer having a surface texture on a surface (col. 2, lines 35-44), wherein the surface texture comprises a plurality of identical patterns, wherein the plurality of features of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first layer of Mayers having a surface texture having a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern, as design changes are known in the art and it is known in the art of textured surfaces to include such features in surface texture patterns.
Regarding claim 2, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprising metal (0012, 0058).
As to claim 3, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprising a texture that is a negative image of the surface texture on the first surface (0078, 0081, Figs. 1A-1B, 2B).
With respect to claim 4, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprises a surface texture, wherein the surface texture of the second layer comprises a plurality of identical patterns – e.g. patterns formed by elements corresponding to elements 114 (0008, 0057, Figs. 1A-1B), each pattern being defined by a plurality of spaced apart features attached to a second surface (0057, 0071, Figs. 2H and 5), at least one spaced apart feature having a dimension of about 1µm to about 500 µm, which is a vertical dimension, or about 1 µm to about 100 µm 
Mayers is silent with respect to the plurality of features each having at least one neighboring feature having a substantially different geometry, each pattern having at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern.  Brennan discloses an article comprising a first layer having a surface texture on a surface (col. 2, lines 35-44), wherein the surface texture comprises a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern (Fig. 2(c)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second layer of Mayers having a surface texture having a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern, as design changes are 
Regarding claim 5, Mayers and Brennan teach the article of claim 1.  Mayers teaches an article wherein the first layer comprises polymer, and the second layer comprises metal or ceramic (0061).
As to claim 6, Mayers and Brennan teach the article of claim 1.  Mayers discloses a distance between the features varies (Fig. 1B).  The recitation “to change the surface energy of the first layer as well as the adhesion between the first layer and the second layer” has been interpreted as a recitation of intended use.  The references teach all the elements of the article, thus, it would be expected that it is capable to perform as intended.
With respect to claim 7, Mayers and Brennan teach the article of claim 1.  Mayers discloses a size of the features varies (Fig. 1B).  The recitation “to change the surface energy of the first layer as well as the adhesion between the first layer and the second layer” has been interpreted as a recitation of intended use.  The references teach all the elements of the article, thus, it would be expected that it is capable to perform as 
intended.

Response to Arguments
Applicant’s arguments filed on Feb. 23, 2022 have been fully considered.
The Applicant did not present specific arguments.  The Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783